Mr. Justice Dibell delivered the opinion of the court. 3. Municipal cobpokations—when money decree against city in famor of materialman, is proper. In a suit to establish mechanics’ liens against the money, bonds and warrants due or to become due the contractor from a city for materials furnished for certain work contracted by the city to be done, held that a money decree was proper where the bonds issued on account of the work had all been sold and the money was or should have been in the hands of the city, notwithstanding the bonds were to be issued against the several instalments of the assessments levied for the work and were payable therefrom.